- Provided by MZ Technologies UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month ofOctober 2010 Commission File Number 1-12260 COCA-COLA FEMSA, S.A.B. de C.V. (Translation of registrants name into English) United Mexican States (Jurisdiction of incorporation or organization) Guillermo González Camarena No. 600 Col. Centro de Ciudad Santa Fé Delegación Alvaro Obregón México, D.F. 01210 México (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7) Yes No X Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-. Stock Listing Information Mexican Stock Exchange Ticker: KOFL 2010 THIRD-QUARTER AND FIRST NINE-MONTH RESULTS Third Quarter YTD NYSE (ADR) Ticker: KOF 2010 2009 Δ% 2010 2009 Δ% Total Revenues 25,675 26,007 -1.3% 75,097 73,358 2.4% Ratio of KOF L to KOF 10:1 Gross Profit 12,129 12,064 0.5% 34,790 34,230 1.6% Operating Income 4,249 3,959 7.3% 11,948 10,979 8.8% Net Controlling Interest Income 2,126 2,134 -0.4% 6,758 5,679 19.0% EBITDA 5,239 4,948 5.9% 14,851 13,826 7.4% Net Debt 5,949 5,971 -0.4% Net Debt / EBITDA 0.29 0.31 EBITDA/ Interest Expense, net 13.84 10.35 Earnings per Share 4.81 3.54 Capitalization 20.0% 20.2% Expressed in millions of Mexican pesos. (1) EBITDA Operating income + Depreciation + Amortization & Other operative Non-cash Charges. See reconciliation table on page 9 except for Earnings per Share (2) Net Debt Total Debt - Cash (3) LTM figures (4) Total debt / (long-term debt + shareholders' equity) Total revenues reached Ps. 25,675 million in the third quarter of 2010, a decrease of 1.3% compared to the third quarter of 2009 mainly as a result of the devaluation of the Venezuelan bolivar, which was partially compensated by double-digit total revenue growth in our Mercosur division and a low single-digit total revenue growth in our Mexico division. On a currency neutral basis, total revenues grew approximately 13%. Consolidated operating income grew 7.3% to Ps. 4,249 million for the third quarter of 2010, driven by double-digit operating income growth recorded in our Mercosur division. Our operating margin was 16.5% in the third quarter of 2010. Consolidated net controlling interest income remained stable reaching Ps. 2,126 million in the third quarter of 2010, resulting in earnings per share of Ps. 1.15 in the third quarter of 2010. For Further Information: Investor Relations José Castro jose.castro@kof.com.mx Mexico City (October 21, 2010), Coca-Cola FEMSA, S.A.B. de C.V. (BMV: KOFL, NYSE: KOF)(Coca-Cola FEMSA or the Company), the largest public Coca-Cola bottler in the world in terms ofsales volume, announces results for the third quarter of 2010. "Our increased profitability for the quarter highlights the benefits of our balanced, geographically diversified portfolio of franchise territories. Despite tough weather conditions in our Mexico and Latincentro divisions, strong performance from our Brazilian franchise, in combination with our pricing initiatives across our territories, drove our local currency top-line growth for the quarter. We are pleased to have successfully integrated the Matte Leao product line in Brazil, adding a strong brand in the tea category to our portfolio. This not only satisfies our consumers preferences, but also reinforces the non-carbonated beverage platform that we operate together with our partner, The Coca-Cola Company, and the rest of the Brazilian Coca-Cola system. The financial flexibility we have achieved over the past several years demonstrates our ability to operate our business in challenging environments. As we continue to analyze the opportunities in the beverage industry, we will maintain our disciplined and efficient efforts to grow our business both organically and through acquisitions that create value for our shareholders." said Carlos Salazar Lomelin, Chief Executive Officer of the Company. (5255) 5081-5120 / 5121 Gonzalo García gonzalojose.garciaa@kof.com. mx (5255) 5081-5148 Roland Karig roland.karig@kof.com.mx (5255) 5081-5186 Website: www.coca-colafemsa.com October21 , 2010 Page 1 CONSOLIDATED RESULTS Our consolidated total revenues decreased 1.3% to Ps. 25,675 million in the third quarter of 2010, compared to the third quarter of 2009 mainly as a result of the devaluation of the Venezuelan bolivar. On a currency neutral basis, total revenues grew approximately 13%, mainly driven by the strong performance of our Mercosur division, in combination with average price per unit case growth across our territories. Total sales volume increased 0.1% to reach 616.4 million unit cases in the third quarter of 2010 as compared to the same period in 2009. Strong volume growth across all categories in our Mercosur division, mainly driven by a 10% increase in the Coca-Cola brand, was compensated by volume declines in our Latincentro and Mexico divisions. Our gross profit increased 0.5% to Ps. 12,129 million in the third quarter of 2010, compared to the third quarter of 2009. Cost of goods sold decreased 2.8%, mainly as a result of the devaluation of the Venezuelan bolivar. In local currency, cost of goods sold increased mainly driven by higher year-over-year sweetener costs across our territories, which were partially offset by the appreciation of the Mexican peso, (1) the Colombian peso (1) and the Brazilian real (1) as applied to our U.S. dollar-denominated raw material costs. Leverage achieved through higher average prices per unit case in local currency resulted in a gross margin expansion of 80 basis points to reach 47.2% in the third quarter of 2010. Our consolidated operating income increased 7.3% to Ps. 4,249 million in the third quarter of 2010, driven by double-digit operating income growth in our Mercosur division. Operating expenses decreased 2.8% in the third quarter of 2010 mainly as a result of the devaluation of the Venezuelan bolivar. In local currency, operating expenses grew mainly as a result of (i) continued marketing investment in our Mexico division to support our execution in the marketplace, widen our cooler coverage and broaden our returnable base availability, (ii) higher labor and freight costs in Argentina and (iii) higher labor costs in Venezuela. Our operating margin was 16.5% in the third quarter of 2010, an expansion of 130 basis points compared to the same period in 2009. During the third quarter of 2010, we recorded Ps. 443 million in the other expense, net line. These expenses mainly reflect the restructuring of certain compensation plans and the recording of employee profit sharing. Our comprehensive financing result in the third quarter of 2010 recorded an expense of Ps. 512 million as compared to an expense of Ps. 378 million in the same period of 2009. During the third quarter of 2010, income tax, as a percentage of income before taxes, was 31.7% compared to 30.9% in the same period of 2009. Our consolidated net controlling interest income (2) remained stable at Ps. 2,126 million in the third quarter of 2010 as compared to the third quarter of 2009. Earnings per share (EPS) in the third quarter of 2010 were Ps. 1.15 (Ps. 11.51 per ADS) computed on the basis of 1,846.5 million shares outstanding (each ADS represents 10 local shares). (1) See page 14 for average and end of period exchange rates for the third quarter. (2) Previously referred to as Majority Net Income; name changed in accordance with Mexican Financial Reporting Standards. October21 , 2010 Page 2 BALANCE SHEET As of September 30, 2010, we had a cash balance of Ps. 11,235 million, including US$ 591 million denominated in U.S. dollars, an increase of Ps. 1,281 million compared to December 31, 2009, mainly as a result of cash generated by our operations, net of debt and dividend payments made during the year. As of September 30, 2010, total short-term debt was Ps. 2,301 million and long-term debt was Ps. 14,883 million. Total debt increased Ps. 1,259 million. During February we issued a Yankee Bond in the amount of US$ 500 million. We used the proceeds to pay the maturity of our Ps. 2,000 million and Ps. 1,000 million Certificados Bursátile s on February and April, respectively, and to prepay US$ 202 million of bilateral loans. During the third quarter, we increased our debt denominated in Colombian pesos by an amount equivalent to US$ 97 million. KOFs total debt balance includes U.S. dollar-denominated debt in the amount of US$ 673 million. The weighted average cost of debt for the quarter was 5.8%. The following charts set forth the Companys debt profile by currency and interest rate type and by maturity date as of September 30, 2010: Currency % Total Debt % Interest Rate Floating Mexican pesos 33.8% 38.0% U.S. dollars 48.4% 4.6% Colombian pesos 9.8% 100.0% Venezuelan bolivars 0.5% 0.0% Argentine pesos 6.9% 0.0% (1) After giving effect to cross-currency swaps and interest rate swaps. (2) Calculated by weighting each years outstanding debt balance mix. Debt Maturity Profile Maturity Date 2015 + % of Total Debt 3.1% 10.1% 22.6% 2.7% 8.2% 53.3% Consolidated Cash Flow Expressed in millions of Mexican pesos (Ps.) as of September 30, 2010 Sep-10 Ps. Income before taxes 10,011 Non cash charges to net income 4,472 Change in working capital (4,182) Resources Generated by Operating Activities Investments (5,243) Debt and notes 2,041 Dividends declared and paid (2,612) Other (1,529) Increase in cash and cash equivalents Cash, cash equivalents and marketable securities at begining of period 9,954 Translation Effect (1,677) Cash, cash equivalents and marketable securities at end of period 11,235 The differences between the items presented in the balance sheet and the cash flow are related to the fact that the cash flow is presented on a historical basis and the balance sheet is presented in nominal terms. These differences are presented separately as a part of the translation effect in the cash flow, in accordance with the Mexican Financial Reporting Standards. October21 , 2010 Page 3 MEXICO DIVISION OPERATING RESULTS Revenues Total revenues from our Mexico division increased 3.4% to Ps. 9,903 million in the third quarter of 2010, as compared to the same period in 2009. Increased average price per unit case accounted for incremental revenues during the quarter. Average price per unit case reached Ps. 31.22, an increase of 5.0%, as compared to the third quarter of 2009, mainly reflecting selective price increases across our product portfolio implemented over the past several months. Excluding bulk water under the Ciel brand, our average price per unit case was Ps. 36.18, a 4.4% increase as compared to the same period in 2009. Total sales volume decreased 1.8% to 315.6 million unit cases in the third quarter of 2010, as compared to the third quarter of 2009. Sparkling beverage volume declined 1% and our bottled water and still beverage categories decreased almost 4%, each. Operating Income Our gross profit increased 3.8% to Ps. 4,886 million in the third quarter of 2010 as compared to the same period in 2009. Cost of goods sold increased 2.9% as a result of higher sweetener costs, which were partially compensated by the appreciation of the Mexican peso (1) as applied to our U.S. dollar-denominated raw material costs. Leverage achieved through higher average prices per unit case resulted in a gross margin expansion of 20 basis points to reach 49.3% in the third quarter of 2010. Operating income decreased 1.4% to Ps. 1,675 million in the third quarter of 2010, compared to Ps. 1,699 million in the same period of 2009. Operating expenses grew 6.7% mainly due to continued marketing investment to support our execution in the marketplace, widen our cooler coverage and broaden our returnable base availability. Our operating margin was 16.9% in the third quarter of 2010, compared to 17.7% in the same period of 2009. (1) See page 14 for average and end of period exchange rates for the third quarter. October21 , 2010 Page 4 LATINCENTRO DIVISION OPERATING RESULTS (Colombia, Venezuela, Guatemala, Nicaragua, Costa Rica and Panama) Revenues Total revenues reached Ps. 7,649 million in the third quarter of 2010, a decrease of 22.3% as compared to the same period of 2009 mainly as a result of the devaluation of the Venezuelan bolivar. On a currency neutral basis, total revenues increased approximately 16% due to selective pricing initiatives implemented over the past several months across the division. Total sales volume in our Latincentro division decreased 5.3% to 143.8 million unit cases in the third quarter of 2010 as compared to the same period of 2009. Sparkling beverage volume declined 5% and our bottled water and still beverage categories decreased 5% and 9%, respectively. Operating Income Gross profit reached Ps. 3,600 million, a decrease of 19.5% in the third quarter of 2010, as compared to the same period of 2009. Cost of goods sold decreased 24.6% mainly as a result of the devaluation of the Venezuelan bolivar. In local currency, cost of goods sold increased mainly as a result of higher year-over-year sweetener costs across the division, which were partially compensated by the appreciation of the Colombian peso (1) as applied to our U.S. dollar-denominated raw material costs. Leverage achieved by higher average prices per unit case in local currency resulted in a gross margin expansion of 170 basis points to 47.1% in the third quarter of 2010. Our operating income decreased 3.4% to Ps. 1,257 million in the third quarter of 2010, compared to the third quarter of 2009. Operating expenses decreased 26.1% mainly as a result of the devaluation of the Venezuelan bolivar. In local currency, operating expenses grew as a result of higher labor costs in Venezuela and continued marketing investments to support our still beverage platform in Central America. Our operating margin reached 16.4% in the third quarter of 2010, as compared to 13.2% in the same period of 2009. (1) See page 14 for average and end of period exchange rates for the third quarter. October21 , 2010 Page 5 MERCOSUR DIVISION OPERATING RESULTS (Brazil and Argentina) Volume and average price per unit case exclude beer results. Revenues Total revenues increased 23.4% to Ps. 8,123 million in the third quarter of 2010, as compared to the same period of 2009. Excluding beer, which accounted for Ps. 819 million during the quarter, revenues increased 23.0% to Ps. 7,304 million. Higher average prices per unit case and volume growth accounted for the majority of incremental revenues. On a currency neutral basis, our Mercosur divisions revenues increased approximately 23%. Total sales volume in our Mercosur division increased 10.2% to 157.0 million unit cases in the third quarter of 2010 as compared to the same period of 2009. Volume growth was a result of (i) a 9% growth in sparkling beverages, mainly driven by the strong performance of the Coca-Cola brand in Brazil and Argentina, growing 12% and 5% respectively, accounting for approximately 80% of incremental volumes, (ii) a 31% growth in the still beverage category, driven by the Jugos del Valle line of business in Brazil and Aquarius flavored water in Argentina, contributing more than 10% of incremental volumes, and (iii) a 20% increase in our bottled water category, representing the balance. Operating Income In the third quarter of 2010, our gross profit increased 26.2% to Ps. 3,643 million, as compared to the same period in 2009. Cost of goods sold increased 21.2% mainly due to higher sweetener costs in the division and higher PET costs in Argentina, which were partially compensated by the appreciation of the Brazilian real (1) as applied to our U.S. dollar-denominated raw material costs. Leverage achieved by higher revenues resulted in a gross margin expansion of 100 basis points to reach 44.8% in the third quarter of 2010. Operating income increased 37.3%, reaching Ps. 1,317 million in the third quarter of 2010, as compared to Ps. 959 million in the same period of 2009. Operating expenses increased 20.7%, mainly driven by higher labor and freight costs in Argentina. Our operating margin was 16.2% in the third quarter of 2010, an expansion of 160 basis points as compared to the third quarter of 2009. (1) See page 14 for average and end of period exchange rates for the third quarter. October21 , 2010 Page 6 SUMMARY OF NINE-MONTH RESULTS Our consolidated total revenues increased 2.4% to Ps. 75,097 million in the first nine months of 2010, as compared to the same period of 2009, as a result of revenue growth in our Mercosur and Mexico divisions and despite the devaluation of the Venezuelan bolivar. On a currency neutral basis and excluding the acquisition of Brisa in Colombia, total revenues increased approximately 16% in the first nine months of 2010. Total sales volume increased 3.5% to 1,839.6 million unit cases in the first nine months of 2010, as compared to the same period in 2009. The sparkling beverage category, driven by a 4% growth of the Coca-Cola brand, contributed approximately 70% of incremental volumes. The consolidation of the Brisa water brand in Colombia drove a 4% growth in our bottled water portfolio, accounting for more than 15% of incremental volumes, and the still beverage category, mainly driven by the performance of the Jugos del Valle line of business across our territories, grew 10%, representing the balance. Excluding the non-comparable effect of Brisa , total sales volume increased 2.4% to reach 1,819.7 million unit cases. Our gross profit increased 1.6% to Ps. 34,790 million in the first nine months of 2010, as compared to the same period of 2009. Cost of goods sold increased 3.0% as a result of higher cost of sweetener across our operations, which was partially offset by the appreciation of the Brazilian real, (1) the Colombian peso (1) and the Mexican peso (1) as applied to our U.S. dollar-denominated raw material costs. Gross margin reached 46.3% for the first nine months of 2010, a decrease of 40 basis points as compared to the same period of 2009. Our consolidated operating income increased 8.8% to Ps. 11,948 million in the first nine months of 2010, as compared to the same period of 2009. Our Mercosur and Latincentro divisions accounted for this growth. Our operating margin was 15.9% for the first nine months of 2010, a 90 basis points expansion as compared to the same period of 2009. Our consolidated net controlling interest income (2) increased by 19.0% to Ps. 6,758 million in the first nine months of 2010 as compared to the same period of 2009, mainly as a result of higher operating income. Earnings per share (EPS) in the first nine months of 2010 were Ps. 3.66 (Ps. 36.60 per ADS) computed on the basis of 1,846.5 million shares outstanding (each ADS represents 10 local shares). (1) See page 14 for average and end of period exchange rates for the third quarter and nine months. (2) Previously referred to as Majority Net Income; name changed in accordance with Mexican Financial Reporting Standards. October21 , 2010 Page 7 RECENT DEVELOPMENTS During the third quarter, Coca-Cola FEMSA completed a transaction with a Brazilian subsidiary of The Coca-Cola Company to produce, sell and distribute Matte Leao branded products. This transaction will reinforce the Companys non-carbonated product offering through the platform that is operated by The Coca-Cola Company and its Bottling Partners in Brazil. As a part of the agreement, Coca-Cola FEMSA has been selling and distributing certain Matte Leao branded ready-to-drink products since the first quarter of 2010. On October 14th, 2010 our Company announced that it signed a memorandum of understanding by which it could acquire all of the shares of Grupo Industrias Lácteas in Panama. This understanding provides Coca-Cola FEMSA exclusivity for the purposes of this process, which will include the completion of legal, financial, and operating due diligence. Any resulting transaction would be subject to customary government and regulatory approvals and corporate authorizations. This transaction would allow the Company to enter into the milk and dairy products category. Assuming the transaction is approved and completed successfully, this business would subsequently become part of the non-carbonated beverage platform that Coca-Cola FEMSA shares with its partner, The Coca-Cola Company On October 19, 2010 our Board of Directors approved the anticipated adoption of International Financial Reporting Standards beginning on January 1, 2011. CONFERENCE CALL INFORMATION Our third-quarter 2010 Conference Call will be held on: October 21, 2010, at 11:00 A.M. Eastern Time (10:00 A.M. Mexico City Time). To participate in the conference call, please dial: Domestic U.S.: 866-700-7477 or International: 617-213-8840. We invite investors to listen to the live audiocast of the conference call on the Companys website, www.coca-colafemsa.com If you are unable to participate live, an instant replay of the conference call will be available through October 28, 2010. To listen to the replay, please dial: Domestic U.S.: 888-286-8010 or International: 617-801-6888. Pass code: 96651005. * * * Coca-Cola FEMSA, S.A.B. de C.V. produces and distributes Coca-Cola, Sprite, Fanta, Lift and other trademark beverages of The Coca-Cola Company in Mexico (a substantial part of central Mexico, including Mexico City and southeast Mexico), Guatemala (Guatemala City and surrounding areas), Nicaragua (nationwide), Costa Rica (nationwide), Panama (nationwide), Colombia (most of the country), Venezuela (nationwide), Brazil (greater São Paulo, Campiñas, Santos, the state of Mato Grosso do Sul, part of the state of Goias and part of the state of Minas Gerais) and Argentina (federal capital of Buenos Aires and surrounding areas), along with bottled water, beer and other beverages in some of these territories. The Company has 31 bottling facilities in Latin America and serves over 1,500,000 retailers in the region. The Coca-Cola Company owns a 31.6% equity interest in Coca-Cola FEMSA. * * * This news release may contain forward-looking statements concerning Coca-Cola FEMSAs future performance, which should be considered as good faith estimates by Coca-Cola FEMSA. These forward-looking statements reflect managements expectations and are based upon currently available data. Actual results are subject to future events and uncertainties, many of which are outside Coca-Cola FEMSAs control, which could materially impact the Companys actual performance. References herein to US$ are to United States dollars. This news release contains translations of certain Mexican peso amounts into U.S. dollars for the convenience of the reader. These translations should not be construed as representations that Mexican peso amounts actually represent such U.S. dollar amounts or could be converted into U.S. dollars at the rate indicated. * * * (6 pages of tables to follow) October21 , 2010 Page 8 Consolidated Income Statement Expressed in millions of Mexican pesos 3Q 10 % Rev 3Q 09 % Rev Δ% YTD 10 % Rev YTD 09 % Rev Δ% Volume (million unit cases) 616.4 615.6 0.1% 1,839.6 1,776.8 3.5% Average price per unit case 40.13 41.03 -2.2% 39.38 40.02 -1.6% Net revenues 25,554 25,901 -1.3% 74,769 72,964 2.5% Other operating revenues 121 106 14.2% 328 394 -16.8% Total revenues 25,675 100% 26,007 100% -1.3% 75,097 100% 73,358 100% 2.4% Cost of goods sold 13,546 52.8% 13,943 53.6% -2.8% 40,307 53.7% 39,128 53.3% 3.0% Gross profit 12,129 47.2% 12,064 46.4% 0.5% 34,790 46.3% 34,230 46.7% 1.6% Operating expenses 7,880 30.7% 8,105 31.2% -2.8% 22,842 30.4% 23,251 31.7% -1.8% Operating income 4,249 16.5% 3,959 15.2% 7.3% 11,948 15.9% 10,979 15.0% 8.8% Other expenses, net 443 341 29.9% 866 1,158 -25.2% Interest expense 506 455 11.2% 1,302 1,496 -13.0% Interest income 53 70 -24.3% 209 192 8.9% Interest expense, net 453 385 17.7% 1,093 1,304 -16.2% Foreign exchange loss 163 71 129.6% 452 374 20.9% Gain on monetary position in Inflationary subsidiries (23) (161) -85.7% (285) (374) -23.8% Market value (gain) loss on ineffective portion of derivative instruments (81) 83 -197.6% (189) (27) 600.0% Comprehensive financing result 512 378 35.4% 1,071 1,277 -16.1% Income before taxes 3,294 3,240 1.7% 10,011 8,544 17.2% Income taxes 1,045 1,002 4.3% 2,907 2,606 11.6% Consolidated net income 2,249 2,238 0.5% 7,104 5,938 19.6% Net controlling interest income 2,126 8.3% 2,134 8.2% -0.4% 6,758 9.0% 5,679 7.7% 19.0% Net non-controlling interest income 123 104 18.3% 346 259 33.6% Operating income 4,249 16.5% 3,959 15.2% 7.3% 11,948 15.9% 10,979 15.0% 8.8% Depreciation 642 672 -4.5% 1,942 2,113 -8.1% Amortization and other operative non-cash charges 348 317 9.8% 961 734 30.9% EBITDA 5,239 20.4% 4,948 19.0% 5.9% 14,851 19.8% 13,826 18.8% 7.4% (1) Except volume and average price per unit case figures. (2) Sales volume and average price per unit case exclude beer results (3) EBITDA Operating Income + depreciation, amortization & other operative non-cash charges. As of June 1 st , 2009, we integrated the operation of Brisa in the results of Colombia. October21 , 2010 Page 9 Consolidated Balance Sheet Expressed in millions of Mexican pesos. Assets Sep 10 Dec 09 Current Assets Cash, cash equivalents and marketable securities Ps. 11,235 Ps. 9,954 Total accounts receivable 4,753 5,931 Inventories 5,052 5,002 Other current assets 2,323 2,752 Total current assets 23,363 23,639 Property, plant and equipment Property, plant and equipment 56,815 58,640 Accumulated depreciation (25,383) (27,397) Total property, plant and equipment, net 31,432 31,243 Other non-current assets 54,984 55,779 Total Assets Ps. Ps. Liabilities and Shareholders' Equity Sep 10 Dec 09 Current Liabilities Short-term debt and notes Ps. 2,301 Ps. 5,427 Suppliers 8,222 9,368 Other current liabilities 6,459 8,653 Total Current Liabilities 16,982 23,448 Long-term debt and notes 14,883 10,498 Other long-term liabilities 6,943 8,243 Total Liabilities 38,808 42,189 Shareholders' Equity Non-controlling interest 2,445 2,296 Total controlling interest 68,526 66,176 Total shareholders' equity 70,971 68,472 Liabilities and Shareholders' Equity Ps. Ps. October21 , 2010 Page 10 Mexico Division Expressed in millions of Mexican pesos 3Q 10 % Rev 3Q 09 % Rev Δ % YTD 10 % Rev YTD 09 % Rev Δ % Volume (million unit cases) 315.6 321.4 -1.8% 930.0 923.0 0.8% Average price per unit case 31.22 29.74 5.0% 30.95 29.63 4.4% Net revenues 9,853 9,559 3.1% 28,781 27,353 5.2% Other operating revenues 50 22 127.3% 80 118 -32.2% Total revenues 9,903 100.0% 9,581 100.0% 3.4% 28,861 100.0% 27,471 100.0% 5.1% Cost of goods sold 5,017 50.7% 4,874 50.9% 2.9% 14,698 50.9% 13,799 50.2% 6.5% Gross profit 4,886 49.3% 4,707 49.1% 3.8% 14,163 49.1% 13,672 49.8% 3.6% Operating expenses 3,211 32.4% 3,008 31.4% 6.7% 9,418 32.6% 8,740 31.8% 7.8% Operating income 1,675 16.9% 1,699 17.7% -1.4% 4,745 16.4% 4,932 18.0% -3.8% Depreciation, amortization & other operative non-cash charges 425 4.3% 401 4.2% 6.0% 1,321 4.6% 1,214 4.4% 8.8% EBITDA 2,100 21.2% 2,100 21.9% 0.0% 6,066 21.0% 6,146 22.4% -1.3% (1) Except volume and average price per unit case figures. (2) EBITDA Operating Income + Depreciation, amortization & other operative non-cash charges. Latincentro Division Expressed in millions of Mexican pesos 3Q 10 % Rev 3Q 09 % Rev Δ % YTD 10 % Rev YTD 09 % Rev Δ % Volume (million unit cases) 143.8 151.8 -5.3% 440.5 426.9 3.2% Average price per unit Case 53.13 64.81 -18.0% 52.14 63.82 -18.3% Net revenues 7,640 9,838 -22.3% 22,966 27,244 -15.7% Other operating revenues 9 6 50.0% 33 12 175.0% Total revenues 7,649 100.0% 9,844 100.0% -22.3% 22,999 100.0% 27,256 100.0% -15.6% Cost of goods sold 4,049 52.9% 5,373 54.6% -24.6% 12,326 53.6% 14,702 53.9% -16.2% Gross profit 3,600 47.1% 4,471 45.4% -19.5% 10,673 46.4% 12,554 46.1% -15.0% Operating expenses 2,343 30.6% 3,170 32.2% -26.1% 6,863 29.8% 9,123 33.5% -24.8% Operating income 1,257 16.4% 1,301 13.2% -3.4% 3,810 16.6% 3,431 12.6% 11.0% Depreciation, amortization & other operative non-cash charges 351 4.6% 340 3.5% 3.2% 1,019 4.4% 995 3.7% 2.4% EBITDA 1,608 21.0% 1,641 16.7% -2.0% 4,829 21.0% 4,426 16.2% 9.1% (1) Except volume and average price per unit case figures. (2) EBITDA Operating Income + Depreciation, amortization & other operative non-cash charges. Since June 2009, we integrated Brisa in the operations of Colombia. October21 , 2010 Page 11 Mercosur Division Expressed in millions of Mexican pesos Financial figures include beer results 3Q 10 % Rev 3Q 09 % Rev Δ % YTD 10 % Rev YTD 09 % Rev Δ % Volume (million unit cases) 157.0 142.4 10.2% 469.1 426.9 9.9% Average price per unit case 46.14 41.16 12.1% 44.12 38.66 14.1% Net revenues 8,061 6,504 23.9% 23,022 18,367 25.3% Other operating revenues 62 78 -20.5% 215 264 -18.6% Total revenues 8,123 100.0% 6,582 100.0% 23.4% 23,237 100.0% 18,631 100.0% 24.7% Cost of goods sold 4,480 55.2% 3,696 56.2% 21.2% 13,283 57.2% 10,627 57.0% 25.0% Gross profit 3,643 44.8% 2,886 43.8% 26.2% 9,954 42.8% 8,004 43.0% 24.4% Operating expenses 2,326 28.6% 1,927 29.3% 20.7% 6,561 28.2% 5,388 28.9% 21.8% Operating income 1,317 16.2% 959 14.6% 37.3% 3,393 14.6% 2,616 14.0% 29.7% Depreciation, Amortization & Other operative non-cash charges 214 2.6% 248 3.8% -13.7% 563 2.4% 638 3.4% -11.8% EBITDA 1,531 18.8% 1,207 18.3% 26.8% 3,956 17.0% 3,254 17.5% 21.6% (1) Except volume and average price per unit case figures. (2) Sales volume and average price per unit case exclude beer results (3) EBITDA Operating Income + Depreciation, amortization & other operative non-cash charges. October21 , 2010 Page 12 SELECTED INFORMATION For the three months ended September 30, 2010 and 2009 Expressed in millions of Mexican pesos. 3Q 10 3Q 09 Capex 2,230.9 Capex 1,541.5 Depreciation 642.0 Depreciation 672.0 Amortization & Other non-cash charges 348.0 Amortization & Other non-cash charges 317.0 VOLUME Expressed in million unit cases 3Q 10 3Q 09 Sparkling Water Bulk Water Still Total Sparkling Water Bulk Water Still Total Mexico 234.5 13.4 51.9 15.8 315.6 237.2 13.0 54.8 16.4 321.4 Central America 27.6 1.4 0.1 3.0 32.1 29.4 1.4 0.1 3.1 34.0 Colombia 41.2 5.8 7.4 4.4 58.8 43.1 7.0 7.3 4.7 62.1 Venezuela 48.1 2.9 0.8 1.1 52.9 50.7 2.8 0.7 1.5 55.7 Latincentro 116.9 10.1 8.3 8.5 143.8 123.2 11.2 8.1 9.3 151.8 Brazil 102.7 5.5 0.5 4.5 113.2 91.8 4.3 0.5 3.1 99.7 Argentina 40.2 0.3 0.2 3.1 43.8 39.4 0.4 0.2 2.7 42.7 Mercosur 142.9 5.8 0.7 7.6 157.0 131.2 4.7 0.7 5.8 142.4 Total 494.3 29.3 60.9 31.9 616.4 491.6 28.9 63.6 31.5 615.6 Excludes water presentations larger than 5.0 Lt Bulk Water Still bottled water in 5.0, 19.0 and 20.0 - liter packaging presentations Still Beverages include flavored water SELECTED INFORMATION For the nine months ended September 30, 2010 and 2009 Expressed in millions of Mexican pesos. YTD 10 YTD 09 Capex 4,946.5 Capex 3,321.1 Depreciation 1,942.0 Depreciation 2,113.0 Amortization & Other non-cash charges 961.0 Amortization & Other non-cash charges 734.0 VOLUME Expressed in million unit cases YTD 10 YTD 09 Sparkling Water Bulk Water Still Total Sparkling Water Bulk Water Still Total Mexico 682.1 41.6 156.7 49.6 930.0 670.1 40.7 164.8 47.4 923.0 Central America 86.9 4.5 0.3 9.1 100.8 86.6 4.1 0.3 8.3 99.3 Colombia 128.1 18.2 22.3 13.2 181.8 124.7 13.0 13.3 12.8 163.8 Venezuela 143.9 8.8 1.6 3.6 157.9 150.2 7.2 2.0 4.4 163.8 Latincentro 358.9 31.5 24.2 25.9 440.5 361.5 24.3 15.6 25.5 426.9 Brazil 306.5 16.3 1.7 12.2 336.7 272.0 13.9 1.7 8.2 295.8 Argentina 120.4 0.9 0.7 10.4 132.4 121.5 1.3 0.4 7.9 131.1 Mercosur 426.9 17.1 2.5 22.6 469.1 393.5 15.2 2.1 16.1 426.9 Total 1,467.9 90.2 183.4 98.1 1,839.6 1,425.1 80.2 182.5 89.0 1,776.8 Excludes water presentations larger than 5.0 Lt Bulk Water Still bottled water in 5.0, 19.0 and 20.0 - liter packaging presentations Still Beverages include flavored water The Brisa water business was first included in our operations on June 1, 2009. The volume registered by this business in the months of January 2010 through May 2010 was 19.9 million unit cases and is presented separately in this note for comparison purposes. This volume is included in the results of Colombia, the Latincentro division, and Consolidated for the first nine months of 2010. October21 , 2010 Page 13 September 2010 Macroeconomic Information Inflation LTM 3Q 2010 YTD Mexico 3.70% 1.02% 2.43% Colombia 2.27% -0.07% 2.39% Venezuela 27.92% 4.21% 21.20% Brazil 4.68% 0.40% 3.80% Argentina 11.09% 2.28% 8.29% (1) Source: inflation is published by the Central Bank of each country. Average Exchange Rates for each Period Quarterly Exchange Rate (local currency per USD) YTD Exchange Rate (local currency per USD) 3Q 10 3Q 09 Δ% YTD 10 YTD 09 Δ% Mexico 12.8090 13.2628 -3.4% 12.7210 13.6610 -6.9% Guatemala 8.0312 8.2451 -2.6% 8.0733 8.1027 -0.4% Nicaragua 21.4851 20.4620 5.0% 21.2253 20.2145 5.0% Costa Rica 520.5544 590.0153 -11.8% 536.3571 578.2441 -7.2% Panama 1.0000 1.0000 0.0% 1.0000 1.0000 0.0% Colombia 1,833.7947 2,014.9636 -9.0% 1,910.3794 2,219.0846 -13.9% Venezuela 4.3000 2.1500 100.0% 4.2538 2.1500 97.8% Brazil 1.7493 1.8659 -6.3% 1.7813 2.0840 -14.5% Argentina 3.9414 3.8304 2.9% 3.8940 3.7008 5.2% End of Period Exchange Rates Exchange Rate (local currency per USD) Sep 10 Sep 09 Δ% Mexico 12.5011 13.5042 -7.4% Guatemala 8.1352 8.3416 -2.5% Nicaragua 21.6151 20.5858 5.0% Costa Rica 512.9400 591.7300 -13.3% Panama 1.0000 1.0000 0.0% Colombia 1,799.8900 1,922.0000 -6.4% Venezuela 4.3000 2.1500 100.0% Brazil 1.6942 1.7781 -4.7% Argentina 3.9600 3.8430 3.0% October21 , 2010 Page 14 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. COCA-COLA FEMSA, S.A.B. DE C.V. By: /s/ Héctor Treviño Gutiérrez Héctor Treviño Gutiérrez Chief Financial Officer Date: October 21, 2010
